


EXHIBIT 10.1

 

E-Z-EM, INC.

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of October 31,
2007, by and between E-Z-EM, Inc., a Delaware corporation (the “Company”), and
[__________] (the “Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

WHEREAS, the Indemnitee is a director or officer of the Company;

WHEREAS, the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
companies in today’s environment;

WHEREAS, basic protection against undue risk of personal liability of directors
and officers heretofore has been provided through insurance coverage providing
reasonable protection at reasonable cost, and the Indemnitee has relied on the
availability of such coverage; but as a result of substantial changes in the
marketplace for such insurance it has become increasingly difficult to obtain
such insurance on terms providing reasonable protection at reasonable cost;

WHEREAS, the Company’s By-Laws (as amended from time to time, the “By-Laws”)
require the Company to indemnify and advance expenses to its directors and
officers to the extent provided therein, and the Indemnitee serves as a director
or officer of the Company, in part, in reliance on such provisions in the
By-Laws;

WHEREAS, the current difficulty in obtaining adequate director and officer
liability insurance coverage at a reasonable cost, and uncertainties as to the
availability of indemnification created by recent court decisions, have
increased the risk that the Company will be unable to retain and attract as
directors and officers the most capable persons available;

WHEREAS, the Company has determined that its inability to retain and attract as
directors and officers the most capable persons would be detrimental to the
interests of the Company, and that Company therefore should seek to assure such
persons that indemnification and insurance coverage will be available in the
future; and

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s continued
service to the Company in an effective manner, the increasing difficulty in
obtaining satisfactory director and officer liability insurance coverage, and
the Indemnitee’s reliance on the By-Laws, and in part to provide the Indemnitee
with specific contractual assurance that the protection promised by the By-Laws
will be available to the Indemnitee (regardless of, among other things, any
amendment to or revocation of the

 


--------------------------------------------------------------------------------



 

applicable provisions of the By-Laws or any change in the composition of the
governing bodies of the Company or acquisition transaction relating to the
Company), the Company wishes to provide in this Agreement for the
indemnification of and the advancing of expenses to the Indemnitee to the
fullest extent (whether partial or complete) permitted by law and as set forth
in this Agreement, and, to the extent insurance is maintained, for the continued
coverage of the Indemnitee under the directors’ and officers’ liability
insurance policy of the Company.

NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly or, at its request, as an officer,
director, manager, member, partner, tax matters partner, fiduciary or trustee
of, or in any other capacity with, another Person (as defined below) or any
employee benefit plan, and intending to be legally bound hereby, the parties
hereto agree as follows:

1.          Certain Definitions. In addition to terms defined elsewhere herein,
the following terms have the following meanings when used in this Agreement:

(a)

Board of Directors: shall mean the Board of Directors of the Company.

(b)

Change in Control: shall be deemed to have occurred if (i) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding Voting Securities, or
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company and
any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 50% of the total voting power represented by the Voting
Securities of the Company or such

 

2

 


--------------------------------------------------------------------------------



 

surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of transactions) all or substantially all of the
Company’s assets.

(c)

Claim: means any threatened, asserted, pending or completed civil, criminal,
administrative, investigative or other action, suit or proceeding, or appeal
thereof, or any inquiry or investigation, whether instituted by the Company, any
governmental agency or any other party, that the Indemnitee in good faith
believes might lead to the institution of any such action, suit or proceeding,
whether civil, criminal, administrative, investigative or other, including any
arbitration or other alternative dispute resolution mechanism.

(d)

Indemnifiable Expenses: means (i) all expenses and liabilities, including
judgments, fines, penalties, interest, amounts paid in settlement with the
approval of the Company, and counsel fees and disbursements (including, without
limitation, experts’ fees, court costs, retainers, transcript fees, duplicating,
printing and binding costs, as well as telecommunications, postage and courier
charges) paid or incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in, any Claim relating to
any Indemnifiable Event, (ii) any liability pursuant to a loan guaranty or
otherwise, for any indebtedness of the Company or any subsidiary of the Company,
including, without limitation, any indebtedness which the Company or any
subsidiary of the Company has assumed or taken subject to, and (iii) any
liabilities which an Indemnitee incurs as a result of acting on behalf of the
Company (whether as a fiduciary or otherwise) in connection with the operation,
administration or maintenance of an employee benefit plan or any related trust
or funding mechanism (whether such liabilities are in the form of excise taxes
assessed by the United States Internal Revenue Service, penalties assessed by
the Department of Labor, restitutions to such a plan or trust or other funding
mechanism or to a participant or beneficiary of such plan, trust or other
funding mechanism, or otherwise).

(e)

Indemnifiable Event: means any act or omission, whether occurring before, on or
after the date of this Agreement, arising from the performance of the
Indemnitee’s duties or obligations to the Company or any of its subsidiaries,
including in connection with any civil, criminal, administrative, investigative
or other action, suit or proceeding to which the Indemnitee may hereafter

 

3

 


--------------------------------------------------------------------------------



 

be made a party by reason of being or having been an officer, director, manager,
member, partner, tax matters partner, fiduciary or trustee of, or having served
in any other capacity with, another Person or any employee benefit plan at the
request of the Company.

(f)

Independent Legal Counsel: an attorney or firm of attorneys, selected in
accordance with the provisions of Section 3, who shall not have otherwise
performed services for the Company or Indemnitee within the last five years
(other than with respect to matters concerning the rights of Indemnitee under
this Agreement, or of other indemnitees under similar indemnity agreements) and
shall have significant experience in matters of the type contemplated as being
performed by the Independent Legal Counsel under this Agreement.

(g)

Person: means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

(h)

Reviewing Party: means any appropriate person or body consisting of a member or
members of the Board of Directors or any other person or body appointed by the
Board of Directors who is not a party to the particular Claim for which
Indemnitee is seeking indemnification, or Independent Legal Counsel.

(i)

Voting Securities: any securities of the Company which vote generally in the
election of directors.

2.

Basic Indemnification Arrangement; Advancement of Expenses.

(a)        In the event that the Indemnitee was, is or becomes subject to, a
party to or witness or other participant in, or is threatened to be made subject
to, a party to or witness or other participant in, a Claim by reason of (or
arising in part out of) an Indemnifiable Event, the Company shall indemnify the
Indemnitee, or cause such Indemnitee to be indemnified, to the fullest extent
permitted by Delaware law in effect on the date hereof and as amended from time
to time; provided, however, that no change in Delaware law shall have the effect
of reducing the benefits available to the Indemnitee hereunder based on Delaware
law as in effect on the date hereof or as such benefits may improve as a result
of amendments after the date hereof. The rights of the Indemnitee provided in
this Section 2 shall include, without limitation, the rights set forth in the
other sections of this Agreement. Payments of Indemnifiable Expenses shall be
made as soon as practicable but in any event no later than thirty (30) days
after written demand is presented to the Company, against any and all
Indemnifiable Expenses.

(b)        If so requested by the Indemnitee, the Company shall advance, or
cause to be advanced (within two business days of such request), any and all
Indemnifiable Expenses incurred by the Indemnitee (an “Expense Advance”). The

 

4

 


--------------------------------------------------------------------------------



 

Company shall, in accordance with such request (but without duplication), either
(i) pay, or cause to be paid, such Indemnifiable Expenses on behalf of the
Indemnitee, or (ii) reimburse, or cause the reimbursement of, the Indemnitee for
such Indemnifiable Expenses. The Indemnitee’s right to an Expense Advance is
absolute and shall not be subject to any condition that the Reviewing Party
shall not have determined that the Indemnitee is not entitled to be indemnified
under applicable law. However, the obligation of the Company to make an Expense
Advance pursuant to this Section 2(b) shall be subject to the condition that,
if, when and to the extent that a final judicial determination is made (as to
which all rights of appeal therefrom have been exhausted or lapsed) that the
Indemnitee is not entitled to be so indemnified under applicable law, the
Company shall be entitled to be reimbursed by the Indemnitee (who hereby agrees
to reimburse the Company) for all such amounts theretofore paid (it being
understood and agreed that the foregoing agreement by the Indemnitee shall be
deemed to satisfy any requirement that the Indemnitee provide the Company with
an undertaking to repay any Expense Advance if it is ultimately determined that
the Indemnitee is not entitled to indemnification under applicable law). The
Indemnitee’s undertaking to repay such Expense Advances shall be unsecured and
interest-free.

(c)        Notwithstanding anything in this Agreement to the contrary, the
Indemnitee shall not be entitled to indemnification or advancement of
Indemnifiable Expenses pursuant to this Agreement in connection with any Claim
initiated by the Indemnitee unless (i) the Company has joined in or the Board of
Directors of the Company has authorized or consented to the initiation of such
Claim or (ii) the Claim is one to enforce the Indemnitee’s rights under this
Agreement (including an action pursued by the Indemnitee to secure a
determination that the Indemnitee should be indemnified under applicable law).

(d)        The indemnification obligations of the Company under Section 2(a)
shall be subject to the condition that the Reviewing Party shall not have
determined (in a written opinion, in any case in which the Independent Legal
Counsel referred to in Section 3 hereof is involved) that the indemnification of
the Indemnitee is not proper in the circumstances because the Indemnitee is not
entitled to be indemnified under applicable law. If there has not been a Change
in Control, the Reviewing Party shall be selected by the Company’s Board of
Directors, and if there has been such a Change in Control, the Reviewing Party
shall be the Independent Legal Counsel referred to in Section 3 hereof selected
by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld). If the Reviewing Party determines that the Indemnitee is
not entitled to be indemnified in whole or in part under applicable law, the
Indemnitee shall have the right to commence litigation in any court in the State
of Delaware having subject matter jurisdiction thereof and in which venue is
proper, seeking an initial determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding. If the Indemnitee commences legal
proceedings in a court of competent jurisdiction to secure a determination that
the Indemnitee should be indemnified under applicable law, any determination
made by the Reviewing Party that the Indemnitee is not entitled to be
indemnified under applicable law shall not be binding, the Indemnitee shall
continue to

 

5

 


--------------------------------------------------------------------------------



 

be entitled to receive Expense Advances, and the Indemnitee shall not be
required to reimburse the Company for any Expense Advance, until a final
judicial determination is made (as to which all rights of appeal therefrom have
been exhausted or lapsed) that the Indemnitee is not entitled to be so
indemnified under applicable law. Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Company and the Indemnitee.

(e)        To the extent that the Indemnitee has been successful on the merits
or otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, the Indemnitee shall be indemnified against all
Indemnifiable Expenses actually and reasonably incurred in connection therewith,
notwithstanding an earlier determination by the Reviewing Party that the
Indemnitee is not entitled to indemnification under applicable law.

3.          Change in Control. The Company agrees that if there is a Change in
Control of the Company, then with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnity payments and Expense Advances
under this Agreement or any other agreement relating to Claims for Indemnifiable
Events, the Company shall seek legal advice only from Independent Legal Counsel
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld). Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
the Indemnitee would be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees of the Independent Legal Counsel
referred to above and to indemnify fully such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.

4.          Indemnification for Additional Expenses. The Company shall
indemnify, or cause the indemnification of, the Indemnitee against any and all
Indemnifiable Expenses and, if requested by the Indemnitee, shall advance such
Indemnifiable Expenses to the Indemnitee subject to and in accordance with
Section 2(b) and (d), which are incurred by the Indemnitee in connection with
any action brought by the Indemnitee for (i) indemnification or an Expense
Advance by the Company under this Agreement or any provision of the By-Laws
and/or (ii) recovery under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether the Indemnitee
ultimately is determined to be entitled to such indemnification, Expense Advance
or insurance recovery, as the case may be.

5.          Partial Indemnity, Etc. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Indemnifiable Expenses in respect of a Claim but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify
the Indemnitee for the portion thereof to which the Indemnitee is entitled.

6.          Burden of Proof. In connection with any determination by the
Reviewing Party, any court or otherwise as to whether the Indemnitee is entitled
to be indemnified

 

6

 


--------------------------------------------------------------------------------



 

hereunder, the Reviewing Party or court shall presume that the Indemnitee has
satisfied the applicable standard of conduct and is entitled to indemnification,
and the burden of proof shall be on the Company or its representative to
establish, by clear and convincing evidence, that the Indemnitee is not so
entitled.

7.          Reliance as Safe Harbor. The Indemnitee shall be entitled to
indemnification for any action or omission to act undertaken (a) in good faith
reliance upon the records of the Company, including its financial statements, or
upon information, opinions, reports or statements furnished to the Indemnitee by
the officers or employees of the Company or any of its subsidiaries in the
course of their duties, or by committees of the Board of Directors, or by any
other Person as to matters the Indemnitee reasonably believes are within such
other Person’s professional or expert competence, or (b) on behalf of the
Company in furtherance of the interests of the Company in good faith in reliance
upon, and in accordance with, the advice of legal counsel or accountants,
provided such legal counsel or accountants were selected with reasonable care by
or on behalf of the Company. In addition, the knowledge and/or actions, or
failures to act, of any director, officer, agent or employee of the Company
shall not be imputed to the Indemnitee for purposes of determining the right to
indemnity hereunder.

8.          No Other Presumptions. For purposes of this Agreement, the
termination of any claim, action, suit or proceeding, by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere or its equivalent, shall not create a presumption that
the Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law. In addition, neither the failure of the Reviewing
Party to have made a determination as to whether the Indemnitee has met any
particular standard of conduct or had any particular belief, nor an actual
determination by the Reviewing Party that the Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by the Indemnitee to secure a judicial determination that the
Indemnitee should be indemnified under applicable law shall be a defense to the
Indemnitee’s claim or create a presumption that the Indemnitee has not met any
particular standard of conduct or did not have any particular belief.

9.          Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be
in addition to any other rights the Indemnitee may have under the By-Laws, the
laws of the State of Delaware, or otherwise. To the extent that a change in
Delaware law or the interpretation thereof (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the By-Laws, it is the intent of the parties hereto that the
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.

10.        Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance, the
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for the Company
directors or officers.

 

7

 


--------------------------------------------------------------------------------



 

 

11.        Period of Limitations. No legal action shall be brought and no cause
of action shall be asserted by or in the right of the Company against the
Indemnitee, the Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.

12.        Amendments, Etc. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

13.        Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all papers reasonably required
and shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.

14.        No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any Claim made against the
Indemnitee to the extent the Indemnitee has otherwise actually received payment
(under any insurance policy, any provision of the By-Laws, or otherwise) of the
amounts otherwise indemnifiable hereunder.

15.        Defense of Claims. The Company shall be entitled to participate in
the defense of any Claim relating to an Indemnifiable Event or to assume the
defense thereof, with counsel reasonably satisfactory to the Indemnitee;
provided that if the Indemnitee believes, after consultation with counsel
selected by the Indemnitee, that (i) the use of counsel chosen by the Company to
represent the Indemnitee would present such counsel with an actual or potential
conflict of interest, (ii) the named parties in any such Claim (including any
impleaded parties) include the Company or any subsidiary of the Company and the
Indemnitee and the Indemnitee concludes that there may be one or more legal
defenses available to him or her that are different from or in addition to those
available to the Company or any subsidiary of the Company or (iii) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing, then the Indemnitee shall be entitled
to retain separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any particular Claim) at the Company’s expense. The
Company shall not be liable to the Indemnitee under this Agreement for any
amounts paid in settlement of any Claim relating to an Indemnifiable Event
effected without the Company’s prior written consent. The Company shall not,
without the prior written consent of the Indemnitee, effect any settlement of
any Claim relating to an Indemnifiable Event which the Indemnitee is or could
have been a party unless such settlement solely involves the

 

8

 


--------------------------------------------------------------------------------



 

payment of money, includes a complete and unconditional release of the
Indemnitee from all liability on all claims that are the subject matter of such
Claim and does not contain any admission of liability or wrongdoing by the
Indemnitee. Neither the Company nor the Indemnitee shall unreasonably withhold
its or his or her consent to any proposed settlement; provided that the
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of the Indemnitee.

16.        Binding Effect, Etc. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto and their respective
successors, (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, executors and personal and
legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation, or otherwise) to
all or substantially all of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to the Indemnitee and his
or her counsel, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place. This Agreement shall continue in effect
regardless of whether the Indemnitee continues to serve as an officer, manager
and/or director of the Company or any other entity or enterprise at the request
of the Company.

17.        Security. To the extent requested by the Indemnitee, the Company
shall at any time and from time to time provide security to the Indemnitee for
the obligations of the Company hereunder through an irrevocable bank line of
credit, funded trust or other collateral or by other means. Any such security,
once provided to the Indemnitee, may not be revoked or released without the
prior written consent of such Indemnitee.

18.        Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable in any respect, and
the validity and enforceability of any such provision in every other respect and
of the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law.

19.        Specific Performance, Etc. The parties recognize that if any
provision of this Agreement is violated by the parties hereto, the Indemnitee
may be without an adequate remedy at law. Accordingly, in the event of any such
violation, the Indemnitee shall be entitled, if the Indemnitee so elects, to
institute proceedings, either in law or at equity, to obtain damages, to enforce
specific performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.

20.        Notices. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written document delivered in person or sent by telecopy, nationally recognized
overnight courier or personal delivery, addressed to such party at the address
set forth below or such other

 

9

 


--------------------------------------------------------------------------------



 

address as may hereafter be designated on the signature pages of this Agreement
or in writing by such party to the other parties:

(a)

If to the Company, to:

E-Z-EM, Inc.

1111 Marcus Avenue,

Lake Success, New York 11042

Fax:

(516) 302-2918

 

Attn:

Peter J. Graham,

Senior Vice President - Chief Legal Officer

Email:

pgraham@ezem.com

 

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Rodney Square

Wilmington, DE 19801

Fax:

(302) 651-3000

Attention: Robert B. Pincus, Esq.

Email:

bpincus@skadden.com

 

(b)

If to the Indemnitee, to the address set forth on Annex A hereto.

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the telecopy numbers specified above (or at such other
address or telecopy number for a party as shall be specified by like notice).
Any notice delivered by any party hereto to any other party hereto shall also be
delivered to each other party hereto simultaneously with delivery to the first
party receiving such notice.

21.        Counterparts. This Agreement may be executed in counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.

22.        Headings. The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.

23.        Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

 

10

 


--------------------------------------------------------------------------------



 

 

24.        Venue and Consent to Jurisdiction. The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the courts of the State of
Delaware for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement and agree that any action instituted
under this Agreement shall be commenced, prosecuted and continued only in the
Court of Chancery of the State of Delaware in and for New Castle County, which
shall be the exclusive and only proper forum for adjudicating such a claim

[SIGNATURE PAGE FOLLOWS]



 

11

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

E-Z-EM, Inc.

By:________________________

Name:

Title:


__________________________
[Indemnitee]

 

12

 


--------------------------------------------------------------------------------



 

 

Annex A

Name and Business Address.

 

________________________
________________________
________________________
________________________

Attn: ________________________

Tel: _________________________ 

Fax: _________________________

 

 

 

 